       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 1 of 23


                                                                                    u   folim~cQRT
                                                                                 EASTERN DISTRICT ARKANSAS


                          IN THE UNITED STATES DISTRICT COURT
                                                                                        MAR 18 2020
                         FOR THE EASTERN DISTRICT OF ARKANSAS      SW M CORMACK CLERK
                                    CENTRAL DIVISION          JAME   ·                   =-#ib~
                                                                             By:---::-~,.,_--;:;:-;:~;;;
                                                                                                DEPCLERK
                                                                                                        •
DANA NOTEBOOM                                                                           PLAINTIFF

V.                                 Case No.    J-/:2~ -c.v-lf{ 7- BRW
DOLGENCORP, LLC
d/b/a DOLLAR GENERAL                                                                 DEFENDANT

                                    NOTICE OF REMOVAL

       Defendant Dolgencorp, LLC d/b/a Dollar General ("Dolgencorp"), pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, removes this action from the Circuit Court of Pope County, Arkansas,

where it is pending as Case No. 58CV-20-l 13, to the United States District Court for the Eastern

District of Arkansas. As grounds for this removal, Dolgencorp states:

       1.      Plaintiff Dana Noteboom ("Plaintiff') filed this action in the Circuit Court of Pope

County, Arkansas on February 18, 2020. A copy of Plaintiffs complaint and summons are

attached as Exhibit 1.

       2.      Service on Dolgencorp was effected on February 24, 2020.

       3.      In accordance with 28 U.S.C. § 1446(a), copies of "all process, pleadings, and

orders" already filed with the Circuit Court of Pope County, Arkansas, are attached as Exhibit 1.

       4.      Dolgencorp has not yet filed a responsive pleading in the Circuit Court of Pope

County, Arkansas.

       5.      Plaintiff is an Arkansas citizen residing in Saline County, Arkansas. See Ex. 1 (p.

001), Compl. ,r 2.

       6.      Dolgencorp is a foreign limited liability company formed and existing under the

laws of the state of Kentucky with its principal place of business in Goodlettsville, Tennessee. At

all times pertinent, including the time of the filing of Plaintiffs complaint in the Circuit Court of


                                                    This case assigned to District Judge    W1 lso"'
                                                    and to Magistrate Judge   _.L.HuA~r!...JruL~·, ~ - - - -
       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 2 of 23




Pope County, Arkansas, and the time of the filing of this notice of removal, Dolgencorp has

consisted of only one member: Dollar General Corporation. Dollar General Corporation is a

foreign corporation incorporated under the laws of the state of Tennessee with its principal place

of business in Goodlettsville, Tennessee.

       7.        At all times pertinent, including the time of the filing of Plaintiffs complaint in the

Circuit Court of Pope County, Arkansas, and the time of the filing of this notice of removal,

complete diversity of citizenship has existed because: ( 1) Plaintiff was and is currently an Arkansas

citizen residing in Saline County, Arkansas; and (2) Dolgencorp was and is currently a foreign

limited liability company formed and existing under the laws of the state of Kentucky with its

principal place of business in Goodlettsville, Tennessee whose sole member, Dollar General

Corporation, was and is currently a foreign corporation incorporated under the laws of the state of

Tennessee with its principal place of business in Goodlettsville, Tennessee.

        8.       Complete diversity of citizenship exists.

        9.       Plaintiff alleges that Dolgencorp is liable under theories of negligence for her

injuries and seeks money damages in a sum exceeding that required for federal court jurisdiction

in a diversity of citizenship case. See Ex. 1 (p. 003), Compl. ,i 14.

        10.      Accordingly, this case is removable pursuantto 28 U.S.C. § 1441. It is a civil action

over which this Court has original diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the

parties are citizens of different states, and the amount in controversy exceeds the statutory requisite

of $75,000.00.

        11.      The removal of this action is timely under the provisions of28 U.S.C. § 1446(b) in

that this notice of removal is being filed within thirty days of receiving Plaintiffs complaint.




                                                   2
       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 3 of 23




        12.    Dolgencorp, upon filing this notice of removal, is filing a copy of this notice of

removal with the Clerk of the Circuit Court for Pope County, Arkansas, which has effected this

removal in accordance with 28 U.S.C. § 1446(d).

        13.    Written notice of removal is being served upon Plaintiff in accordance with 28

U.S.C. § 1446(d).

       WHEREFORE, Dolgencorp, LLC d/b/a Dollar General hereby removes this action to this

Court and prays that this Court exercise jurisdiction over this matter and grant to Dolgencorp, LLC

d/b/a Dollar General all proper relief to which it is entitled.

                                                QUATTLEBAUM, GROOMS & TULL PLLC
                                                4100 Corporate Center Drive, Suite 310
                                                Springdale, Arkansas 72762
                                                Telephone: (479) 444-5200
                                                Facsimile: (479) 444-6647
                                                vchadick@qgtlaw.com
                                                pelmore@qgtlaw.com




                                                By:. _ _ _ _ _ _ _ _ _ _ __
                                                     Vincent 0. Chadick, Ark. Bar No. 94075
                                                     Philip A. Elmore, Ark. Bar No. 2015199

                                                Attorneys for Dolgencorp, LLC




                                                   3
         ,,
       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 4 of 23




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of March, 2020, I served a copy of the foregoing by
electronic mail upon the following counsel of record:

       Carter C. Stein, Esq.
       Sarah C. Jewell, Esq.
       MCMATH WOODS P.A.
       711 West Third Street
       Little Rock, AR 72201
       carter@mcmathlaw.com
       sarah@mcmathlaw.com

       Robert E. Hodge III, Esq.
       HODGE CALHOUN GIA TTINA, PLLC
       711 West Third Street
       Little Rock, AR 72201
       rob@hcglawoffice.com




                                                    Philip A. Elmore




                                                4
     Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 5 of 23




                   IN THE CIRCUITrT OF POPE COUNTY, ARKANSAS"'O
                                  DMSION                 ~    c.,
                                                                                    ~~-
                                                                                    r -     r·
                                                                                                      .-..a
                                                                                                      :el

                                                                                                              -
                                                                                                      CD
DANA NOTEBOOM                                                                           P~-:,
                                                                                            ~~,,-
v.                                                                                          ,:-;.-    ca      '

DOLGENCORP, LLC
                                                                                    ;      L;       ,,
                                                                                           c-: •. , :x
                                                                                                              m
                                                                                                              0
d/b/a DOLLAR GENERAL
                                                                                   I DE•
                                                                                           ,..,
                                                                                           ~
                                                                                           :a;
                                                                                                     .AltrS
                                                                                                     N
                                                                                                      .r

                                           COMPLAINT

          Dana Noteboom, through her undersigned counsel, McMath Woods P.A. and Hodge

Calhoun Giattina, PLLC, for her Complaint, states:

                              I.      NATURE OF THE ACTION

          1.    This is a negligence action for damages stemming from a slip and fall incident,

which occurred May 1, 2019, in Russellville, Pope County, Arkansas. Dana Noteboom slipped

and fell in toilet water at the Dollar General located at 2410 East Main Street, Suite A, Russellville,

Arkansas 72082.

                                         Il.     PARTIES

          2.    Dana Noteboom resided in Bryant, Saline County, Arkansas, at the time of her

injury.

          3.    Dolgencorp, LLC, doing business as Dollar General ("Dollar General") is, and

was at all relevant times, a foreign for-profit corporation registered to do business and

conducting business in Arkansas. According to the Arkansas Secretary of State, Dollar General

is in good standing, and its registered agent for service of process is Corporation Service

Company, located at 300 Spring Building, 300 S. Spring Street, Suite 900, Little Rock, Arkansas

72201.




                                           EXHIBIT 1 TO NOTICE OF REMOVAL 001
     Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 6 of 23




                              III.    JURISDICTION AND VENUE

        4.     This Court has personal jwisdiction over the parties pursuant to Ark. Code Ann.

§ 16-4-101 and subject matter jurisdiction pursuant to Amendment 80 of the Arkansas

Constitution. Circuit court jurisdiction is proper under Ark. Code Ann.§ 16-13-201, which states

circuit courts have original jwisdiction of all actions and proceedings to enforce civil rights or the

redress of civil wrongs, unless exclusive jurisdiction is given to other courts. Jurisdiction is also

proper under Ark. Const., Art. 7, § 11, which states circuit courts have jwisdiction in all civil cases.

        5.     Venue is proper pursuant to Ark. Code Ann. § 16-60-l0l(a)(l) because Pope

County is where the injury giving rise to the cause of action in this Complaint occurred.

                                           IV.     FACTS

        6.      On May 1, 2019, Dana was a customer on the premises of Dollar General in

Russellville, Arkansas. Upon Dana entering the Dollar General restroom and closing the restroom

door, the lights went out In a dark and unfamiliar location, she reached back for the door handle.

ru. she reached for the door handle, Dana slipped on water apparently leaking from the toilet
When Dana slipped, she fell on her right arm, and she immediately suffered excruciating pain in

her right arm and shoulder.

        7.      A Dollar General employee told Dana that the store had been having issues for a

while with that toilet leaking.

              V.      COUNT ONE: NEGLIGENCE OF DOLLAR GENERAL

        8.      All previous allegations are incorporated as if set forth fully herein.

        9.      Dollar General owed a duty to Dana to use ordinary care to maintain its premises

in a reasonably safe condition.

        10.     Dollar General breached this duty and was negligent in failing to fix the leaking




                                            EXHIBIT 1 TO NOTICE OF REMOVAL 002
      Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 7 of 23




toilet, failing to timely remove water from the floor, failing to adequately warn customers of the

water on the floor, and failing to maintain its premises in a reasonably safe condition.

        11.     As a proximate result of the negligence and carelessness of Dollar General, Dana

sustained a tom right rotator cuff injury which required surgery.

                                         VI.        DAMAGES

        12.     All previous allegations are incorporated in this count as if set forth fully herein.

        13.     Dana claims she is entitled to recover for the following damages, all of which

were proximately caused by the negligence of Dollar General:

                (a)     Damages for the nature, extent, duration and permanency of her right
                        shoulder injury;

                (b)     Damages for her medical expenses incurred to date and reasonably certain
                        to be incurred in the future;

                (c)     Damages for her pain, suffering and mental anguish to date and reasonably
                        certain to be experienced in the future;

                (d)     Damages for her lost earnings; and

                (e)     Damages for her loss of earning capacity.

        14.     Dana's total damages as shall be proved by the evidence are in excess of the

federal jurisdictional limits in diversity cases.

                                 VII.    JURY TRIAL REQUEST

        15.     Dana respectfully requests a trial by jury.




                                                     3




                                               EXHIBIT 1 TO NOTICE OF REMOVAL 003
      Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 8 of 23




        WHEREFORE, Dana Noteboom prays for judgment and recovery against Dolgencorp,

LLC, doing business as Dollar General, in a sum in excess of the federal jurisdictional limits in

diversity cases; costs; post-judgment interest; and all other just relief to which she may be entitled.



                                               Respectfully submitted,



                                       By:
                                          A}2  Carter C. Stein, AR BarNo. 2004049
                                               Sarah C. Jewell, AR Bar No. 201 S169
                                               MCMATH WOODS P.A.
                                               711 West Third Street
                                               Little Rock, AR 72201
                                               Telephone: (SOI) 396-5400
                                               Facsimile: (SOI) 374-5118
                                               carter@mcmathlaw.com
                                               sarah@mcmathlaw.com

                                               and

                                               Robert E. Hodge Ill, AR Bar No. 2011097
                                               HODGE CALHOUN GIATTINA, PLLC
                                               711 West Third Street
                                               Little Rock, AR 72201
                                               Telephone: (501) 404-4874
                                               Facsimile: (501) 404-4865
                                               rob@hcglawoffice.com

                                               Attorneys for Dana Noteboom




                                                  4




                                             EXHIBIT 1 TO NOTICE OF REMOVAL 004
                         Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 9 of 23
SAMUEL E LEDBETTER                                                                                                         711 WESTTHIRD STREET
Will BOND                                                                                                                   LITLE ROCK, AR 72201
NEIL CHAMBERLIN                                                                                                                     so 1-396-5400
CHARLES D HARISON                                                                                                               FAX 501-374-5118
JOHN D COULTER                                                                                                                www mcmolhlaw com
CARTER C STEIN
SARAH C JEWELL                                                                                                                     CARTER C STEIN
                                                                                                                          Direct No 501-396-5409
JAMES BRUCE McMATH. OF COUNSEL                                                                                              carter@mcmathlaw com
PHILLIP H McMATH, OF COUNSH

SIDNEY S McMATH (1912-2003)
                                              MCMATH WOODSYA                                                                      WHITNEY ALLEN
                                                                                                                                        Paralegal
HENRY WOODS ( 1928-2002)                                                                                                  Dorecl No 501 -396-5444
WINSLOW DRUMMOND f 1933-2005)
                                                  INJURY, ENVIRONMENTAL
                                                                                                                           wh11ney@mcmathlow com
LELAND F LEATHERMAN (1915-20061                      & EMPLOYMENT LAW

                                                        February 12, 2020

               Rachel Oertling
                                                                                             r.D   .,
                                                                                                   C"J
                                                                                                                 --..,,
                                                                                                                 c::.



                                                                                             f
                                                                                                   r,:-          CD
                                                                                                   ,-·· ,
               Pope County Circuit Court
               100 W. Main Street                                                                   .. . .
                                                                                                    - ...        ~
                                                                                                                 -.,,         -r
                                                                                                                              al

                                                                                             cl
               Russellville, AR 72801-3723                                                         --· ... :-.   CID
                                                                                                   ~::·...
                        RE:       Dana Noteboom v. Do/gen, LLC dlbla Dollar General
                                                                                                   ;..
                                                                                                   ,::: :- .
                                                                                                                 :x           m
                                                                                                   "=-'
                                                                                                                  ..           0
                                                                                             I

                                                                                                   :::;: :       c..,
                                  Pope County Circuit Court                                        r,7
                                                                                                    r-,.::,
                                                                                                    ~
                                                                                                                  r
                                                                                                    ;r,           N
                                                                                                    ::,;
               Dear Clerk:

                       Please find enclosed the original and one copy of the Complaint and a civil cover sheet to
               be filed in the above-referenced matter. Please file this pleading and return the additional file-
               marked copy in the enclosed self-addressed, stamped envelope.

                     Also enclosed is a summons to be issued for the Defendant in the case and a filing fee
              check in the amount of $167.50 ($165.00 filing fee and $2.50 summons charge). Please execute
              the summons and return it to us as well. Please do not hesitate to contact us with any questions or
              concerns.

                                                              Sincerely,

                                                              ~~~
                                                              Whitney Allen
                                                              Paralegal to Carter C. Stein

               Enclosures
       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 10 of 23




               IN THE CIRCUIT corr:T OF POPE COUNTY, ARKANSAS
                                       DIVISION

DANA NOTEBOOM                                                                         PLAINTIFF

V.                             CASE No'51cbJ-- '2D-           ll3
DOLGENCORP, LLC
d/b/a DOLLAR GENERAL                                                               DEFENDANTS

                                           SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

       Dolgencorp, LLC d/b/a Dollar General
       c/o Registered Agent Corporation Service Company
       300 S. Spring Street, Suite 900
       Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.
Within 30 days after service of this summons on you (not counting the day you received it)- or
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name
and address are:
                            Carter Stein
                            McMath Woods P.A.
                            711 West Third Street
                            Little Rock, AR 72201

If you fail to respond within the applicable time period,judgment by default may be entered
against you for the relief demanded in the complaint.

Address of Clerk's Office                     CLERK OF COURT           ()

Pope County Circuit Court
100 W. Main Street
                                              &u.t(lAL/~
                                              Signature of Clerk or.Deputy Clerk
Russellville, AR 72801
                                              Date:   '2..}t£J[2-020                      [SEAL]




                                            EXHIBIT 1 TO NOTICE OF REMOVAL 006
     Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 11 of 23




                                    PROOF OF SERVICE

•    I personally delivered the summons and complaint to the individual at _ _ _ __
     _ _ _ _ _ _ _ _ _ _ _ _ _ __..place] on _ _ _ _ _ _ _ [date]; or

•    I left the summons and complaint in the proximity of the individual by _ _ _ __
     _ _ _ _ _ _ after he/she refused to receive it when I offered it to him/her; or

•    I left the summons and complaint at the individual's dwelling house or usual place of
     abode at _ _ _ _ _ _ __._address] with _ _ _ _ _ _ _ __._name], a
     person at least 14 years of age who resides there, on _ _ _ _ _ __.,date]; or

•    I delivered the summons and complaint to _ _ _ _ _ _ _name of individual], an
     agent authorized by appointment or by law to receive service of summons on behalf of
     _ _ _ _ _ _ _ _ _ __..name of defendant] on _ _ _ _ _ _ __..date]; or

•    I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the
     summons and complaint on the defendant by certified mail, return receipt requested,
     restricted delivery, as shown by the attached signed return receipt.

•    I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a
     copy of the summons and complaint by first-class mail to the defendant together with two
     copies of a notice and acknowledgment and received the attached notice and
     acknowledgment form within twenty days after the date of mailing.
•    Other [specify]: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•    I was unable to execute service because:
                                                -------------
My fee is$ __.




                                          EXHIBIT 1 TO NOTICE OF REMOVAL 007
         Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 12 of 23




To be completed if service is by a sheriff or deputy sheriff:


Date: - - - - -                 SHERIFF OF - - - COUNTY, ARKANSAS

                                     By: _ _ _ _ _ __
                                     [Signature of server]


                                     [Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

Date: - - - - -                             By: _ _ _ __
                                            [Signature of server]


                                            [Printed name]

Address:
           ----------

Phone:   -----------
Subscribed and sworn to before me this date: - - - - -



                                            Notary Public


My commission expires: _ _ _ _ _ __


Additional infonnation regarding service or attempted service:




                                          EXHIBIT 1 TO NOTICE OF REMOVAL 008
     Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 13 of 23




                                  cs~Gv-ao -113
                                    PROOF OF SERVICE

•    I personally delivered the smnmons and complaint to the individual at _ _ _ __
     _ _ _ _ _ _ _ _ _ _ _ _ _-Lrlace]on _ _ _ _ _ _ _ [date];or

•    I left the summons and complaint in the proximity of the individual by _ _ _ __
     _ _ _ _ _ _ after he/she refused to receive it when I offered it to him/her; or

•    I left the summons and complaint at the individual's dwelling house or usual place of
     abode at _ _ _ _ _ _ _ _address] with _ _ _ _ _ _ ___..name], a
     person at least 14 years of age who resides there, on _ _ _ _ ___.,date]; or

ri   I delivered the summons and complaint to .1i{f ~I\Sof\ (name of individual], an
     ag_ent authorized by appointment or by law to receive service of summons on behalf of
          p
      lbt Seoo~ C.o                  [name of defendant] on ,Jo'>L/·i;ilc) ; a-~-7~[date]; or

•    I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the
     summons and complaint on the defendant by certified mail, retmn receipt requested,
     restricted delivery, as shown by the attached signed return receipt.

•    I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a
     copy of the summons and complaint by first-class mail to the defendant together with two
     copies of a notice and acknowledgment and received the attached notice and
     acknowledgment form within twenty days after the date of mailing.
•    Other [specify]: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•    I was unable to execute service because:
                                                ------------
My fee is$ __.




                                            EXHIBIT 1 TO NOTICE OF REMOVAL 009
      Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 14 of 23
                                                       . - , ...

              IN THE CIRCUIT CO'JfT OF POPE COUNTY, ARKANSAS
                                                DIVISION

DANA NOTEBOOM                                                                           PLAINTIFF

V.                           CASENo5~--20-                  /IO
OOLGENCORP, LLC
d/b/a DOLLAR GENERAL                                                           DEFENDANTS

                                          SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

       Dolgencorp, LLC d/b/a Dollar General
                                                                                          .,,
       c/o Registered Agent Corporation Service Company
       300 S. Spring Street, Suite 900
       Little Rock, AR 72201
                                                                                   ~
                                                                                  :".
                                                                                  '.
                                                                                  .
                                                                                          ~
                                                                                          rri::c
                                                                                          g~   .,,
                                                                                          c:-- ,,,
                                                                                          ~~~
                                                                                                   sg
                                                                                                   ~


                                                                                                   a:,
                                                                                                         .,,-
                                                                                  .       =t=
                                                                                            .      N
                                                                                                   00    r
A lawsuit has been filed against you. The relief demanded is stated in the attach,cl c o ~ ~
Within 30 days after service of this summons on you (not counting the day you ~iv~,JD .-::lor            m
60 days if you are incarcerated in any jail, penitentiary, or other correctional facility i ~            0
-you must file with the clerk of this court a written answer to the complaint or~ mo~unEW
Rule 12 of the Arkansas Rules of Civil Procedure.                                         ~

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name
and address are:
                            Carter Stein
                            McMath Woods P.A.
                            711 West Third Street
                            Little Rock, AR 72201

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.



                                             ~~
Address of Clerk's Office

Pope County Circuit Court
100 W. Main Street
Russellville, AR 72801                                -
                                             Signature of Clerk or Deputy Clerk

                                             '2-}l'o/202.0
                                             Date:                                         [SEAL]




                                             EXHIBIT 1 TO NOTICE OF REMOVAL 010
         Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 15 of 23
                                                         ~   ...
                        Davis Process Service L.L.C.
                                    1524 S. Main Street
                                   Little Rock, AR 72202
                             501-376-8379 FAX 501-376-8479




                                                                                                         -...,,,.,, ,,
                                                                                                         ,..._.
                                                                                        -0
                                                                            '..:.'.)    0                c:::,
                                                                                        ·,:,
                                   POPE COUNTY CIRCUIT COURT                ·-<         ,.,, ::0         c:a
                                                                            !;          c-,)>
STATE OF ARKANSAS

                                                                           ;( -<r-
                                                                              n·
                                                                                            on
                                                                                            ,:: ~;.:
                                                                                            :z;rq
                                                                                            -""':--
                                                                                                         a,
                                                                                                         N
                                                                                                         ex,
                                                                                                                    -r
COUNTY OF PULASKI
                                                                            !
                                                                                            --0
                                                                                            ;::; r,i
                                                                                            <;;=:;
                                                                                            -,
                                                                                            c::     -l
                                                                                                         >
                                                                                                         ~
                                                                                                                  m
Case Number: 58CV-20-113                                                                    -;_
                                                                                            c-,Z         '-!?     0
                                                                                            ,....
                                                                                            r-C>
Date Received: 24-Feb-20                                                                    :;o
                                                                                            :x
                                                                                                         \0

Attorney: Carter C. Stein
Attorney:
Plaintiff: Dana Noteboom
On Monday, February 24, 2020 at 10:27 Af.JI. I have duly served this

SUMMONS AND COMPLAINT

on Dolgencorp, LLC by the following manner of service: by delivering a true copy to: Jeff
Johnson. Address where party served: AFS: Corporation Service Company, 300 Spring
Building, Suite 900, Little Rock, AR 72201.




Client No:
Fee: $65.00




Subscribed and sworn to before me on Monday, February~,
                                                     20~_(\                            __
My Commission expires 12/10/2020                                   J--=--~-..C...----
                                                                     ~
                                                          Ethel S. Davis, Notary Public
             Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 16 of 23


                         Davis Process Service L.L.C.
                                     1524 S. Main Street
                                    Little Rock, AR 72202
                              501-376-8379     FAX 501-376-8479



                                                                       Monday, February 24, 2020
POPE COUNTY CIRCUIT COURT
100 West Main Street

Russellville AR 72801


Dear Court Clerk:


Enclosed you will find original Return Of Service Affidavits for your court.

There is a copy of the affidavit attached to this letter, please filemark it as you do the original.
Then please return the copy to us, along with this letter, in the envelope provided.


Thank you for your help in this matter.

Davis Process Service



    58CV-Z0..113    DANA NOTEBOOM VS. DOLGENCORP, LLC




                                                                                         -0
                                                                                   ~.•   ~
                                                                                         rr::,:,
                                                                                                   §
                                                                                                   -
                                                                                   I     g~        ""11
                                                                                         ~~        E;J    ::!.!
                                                                                   ~I ~;,
                                                                                      g~ ::I:             rm
                                                                                   .
                                                                                         ~!::
                                                                                         n:z:
                                                                                                   'P.    C
                                                                                   !     re>
                                                                                   i     l""I
                                                                                   I     :0        \0
                                                                                   i     ~

                                             EXHIBIT 1 TO NOTICE OF REMOVAL 012
      Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 17 of 23
                                                                                      -0         ~
                                                                             .,,      ~          C)

                                                                                                 ~
                                                                             -<
                                                                             11••
                                                                                      1"'1:::o
                                                                                      c·i>
                                                                                      on
                                                                                                 :::z
                                                                                                 >
                                                                                                        -n
                                                                                      ~.~        :::0   -
                   IN THE cmCUIT COURT OF POPE COUNTY, ARK4N'sAj~: ~
                               FOURTH DIVISION             !   :.3f?, -,,
                                                                                                        r-
                                                                                                        fTi
                                                                              :.7 g~             :x     0
DANA NOTEBOOM                                                                  : LP~IFF
                                                                                I       ~         -.I
                                                                                        :::,;.
v.                                    NO. SSCV-20-113

DOLGENCORP, LLC
d/b/a DOLLAR GENERAL                                                                DEFENDANTS


                 NOTICE OF SERVICE ON DEFENDANT DOLGENCORP, LLC

       Plaintiff, Dana Noteboom, by and through her attorneys, McMath Woods P.A. and

Hodge, Calhoun, Giattina, PLLC, and for her Notice of Service on Dolgencorp, LLC d/b/a

Dollar General, states:

       1.      Service of Process of the Complaint and Summons in this matter was completed

on Jeff Johnson of Corporation Service Company, Registered Agent for Defendant Dolgencorp,

LLC d/b/a Dollar General, by a process server via hand delivery on February 24, 2020, at

10:27 a.m. at 300 Spring Street, Suite 900 Little Rock, AR 72201. Attached as Exhibit A is the



                                           Zi_ly
Affidavit of Service and Summons.

                                                         submi~



                                     By:    Carttt~             Bar No. 2004049
                                            Sarah C. Jewell, AR Bar No. 2015169
                                            MCMATH WOODS P.A.
                                            711 West Third Street
                                            Little Rock, AR 72201
                                            Telephone: (501) 396-5400
                                            Facsimile: (501) 374-5118
                                            carter@mcmathlaw.com
                                            sarah@mcmathlaw.com

                                            and




                                           EXHIBIT 1 TO NOTICE OF REMOVAL 013
Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 18 of 23




                            Robert E. Hodge III, AR Bar No. 2011097
                            HODGE CALHOUN GIATIINA, PLLC
                            711 West Third Street
                            Little Rock, AR 72201
                            Telephone: (501) 404-4874
                            Facsimile: (501) 404-4865
                            rob@hcglawoffice.com

                            Attorneys for Dana Noteboom




                              2




                         EXHIBIT 1 TO NOTICE OF REMOVAL 014
       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 19 of 23



                        Davis Process Service L.L.C.
                                    1524 S. Main Street
                                   Little Rock, AR 72202
                             501-376-8379 FAX 501-376-8479




                                   POPE COUNTY CIRCUIT COURT
STATE OF ARKANSAS

COUNTY OF PULASKI

Case Number: 58CV-20-113
Date Received: 24-Feb-20
Attorney: Carter C. Stein
Attorney:
Plalntiff: Dana Noteboom
On Monday, February 24, 2020 at 10:27 AM I have duly served this

SUMMONS AND COMPLAINT

on Dolgencorp, LLC by the following manner of service: by delivering a true copy to: Jeff
Johnson. Address where party served: AFS: Corporation Service Company, 300 Spring
Building, Suite 900, Little Rock, AR 72201.




Client No:
Fee: $65.00




Subscribed and sworn to before me on Monday, February
My Commission expires 12/10/2020
                                                         Ethel S. Davis, Notary Public
     Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 20 of 23




               IN THE CIRCUIT       COifT OFDMSION
                                             POPE COUNTY, ARKANSAS


DANA NOTEBOOM                                                                        PLAINTIFF

V.                             CASE   N<0BC1/--20           r   II0

DOLGENCORP, LLC
d/b/a DOLLAR GENERAL                                                              DEFENDANTS

                                           SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

       Dolgencorp, LLC d/b/a Dollar General
       c/o Registered Agent Corporation Service Compan.y
       300 S. Spring Street, Suite 900
       Little Rock, AR 72201

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint..
Within 30 days after service of this summons on you (not c01mting the day you received it)- or
60 days if you are incarcerated in any jail, penitentiary, or other conectional facility in Arkansas
- you must file with the clerk of this court a written answer to the complaint or a motion under
Rule 12 of the Arkansas Rules of Civil Procedure.

1be answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name
and address are:
                               Carter Stein
                               McMath Woods P.A.
                               711 West Third Street
                               Little Rock, AR 72201

If you fail to respond within the applicable time period, judgment by default may be entered
against you for the relief demanded in the complaint.



                                              ~~
Address of Clerk's Office

Pope County Circuit Court
100 W. Main Street                            Signature of Clerk or_Ecputy Clerk
Russellville, AR 72801
                                              Date:   '2-} lf>/'2020                      [SEAL]




                                              EXHIBIT 1 TO NOTICE OF REMOVAL 016
    Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 21 of 23




                                    PROOF OF SERVICE

•     I personally delivered the summons and complaint to the individual at _ _ _ __
      _ _ _ _ _ _ _ _ _ _ _ _ __..place]on _ _ _ _ _ _ [date];or

•     I left the summons and complaint in the proximity of the individual by _ _ _ __
      _ _ _ _ _ _ after he/she refused to receive it when I offered it to him/her; or

•     I left the summons and complaint at the individual's dwelling house or usual place of
      abode at _ _ _ _ _ _ __._address] with _ _ _ _ _ _ _~name], a
      person at least 14 years of age who resides there, on _ _ _ _ __..date]; or

~     I delivered the summons and complaint to Jll{f Jh"8o1"\ [name of individual], an
      ag_ent authorized by appointment or by law to receive service of summons on behalf of
           p-
       lht Soon oz.. Co .             [name of defendant] on c:M':I@ J <Y•,~;7@:1:-'[date]; or

•     I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I served the
      summons and complaint on the defendant by certified mail. return receipt requested,
      restricted delivery, as shown by the attached signed return receipt

•     I am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and I mailed a
      copy of the summons and complaint by first-class mail to the defendant together with two
      copies of a notice and acknowledgment and received the attached notice and
      acknowledgment form within twenty days after the date of mailing.
•     Other [specify): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•     I was unable to execute service because:
                                                 ------------

My fee is $ __.




                                             EXHIBIT 1 TO NOTICE OF REMOVAL 017
    Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 22 of 23




 To be completed if service is by a sheriff or deputy sheriff:


 Date: _ _ _ __                  SHERIFF OF _ _ _ COUNTY, ARKANSAS
                                      By: _ _ _ _ __
                                      [Signature of server]




 To be completed if service is by a person other th..._Ulll9,~
           J&B: 2,~ 202&
 Date:
         -----

                                               [Printed name]
Address:               1524 Main Street
                     Little Rock, AR 72202
                          501-376-8379
Phone:
         -----------
Subscn'bed and sworn to before me this date:
                                               -----
                                                              FEB 24 2028
                                            Notary Public

My commission expires: _ _ _ _ _ __


Additional infonnation regarding service or attempted service:




                                           EXHIBIT 1 TO NOTICE OF REMOVAL 018
                       Case 4:20-cv-00287-BRW Document 1 Filed 03/18/20 Page 23 of 23
SAMUEL E. LEDBffiER                                                                                                         711 WESTTHIRD STREET
WILL BOND                                                                                                                    LlnE ROCK, All 7220 I
NEIL CHAMBERUN                                                                                                                       501-396-5400
CHARLES D. HARISON                                                                                                              FAX: 501-374-5118
JOHN D. COULm                                                                                                                  www.mcmothlaw.com
CARTER C. STEIN
SARAH C. JEWELL                                                                                                                    CARTER C. STEIN
                                                                                                                           DINICI No. 501-396-5409
JAMES BRUCE McMATH. OF COUNSEL                                                                                                corteiOmcmothlow.com
PHILLIP H. McMATH, OF COUNSEL

SIDNEY S. McMATH (1912-2003)
                                               MCMATH WOODS,.A                                                                      WHITNEY AUEN
                                                                                                                                          Parolegol
HENRY WOODS (1928-2002)
WINSLOW DRUMMOND (1933-2005)
                                                   INJURY, ENVIRONMENTAL                                                   Dlred No. 50 l 0396°5444
                                                                                                                            whilne)'Omcmathlaw.com
LELAND F. LEATHERMAN (1915-2006)                      & EMPLOYMENT LAW

                                                           March 3, 2020
                                                                                                :::,
                                                                                                -<
                                                                                                ''
                                                                                                        -0
                                                                                                        0
                                                                                                        -0
                                                                                                        f'Tl::o
                                                                                                        n•
                                                                                                                    -
                                                                                                                    c :,
                                                                                                                    ~
                                                                                                                    c::>



                                                                                                                                -mr-
                                                                                                                                -n
                                                                                                        0('")       :IC
               Rachel Oertling
               Pope County Circuit Court
                                                                                                1_
                                                                                                '
                                                                                                .
                                                                                                ;
                                                                                                       -
                                                                                                        c:;-,·
                                                                                                       zr-i
                                                                                                         ir
                                                                                                       -<:r-
                                                                                                                    >
                                                                                                                    ::0
                                                                                                                     I
                                                                                                                    ,&-
               100 W. Main Street                                                                      :ic:;
                                                                                                       :::;,,-.,    ""O
               Russellville, AR 72801-3723                                                             n::o
                                                                                                       C:-1         :x
                                                                                                       -r-
                                                                                                       -f_
                                                                                                       c,:Z:
                                                                                                                    .r          0
                         RE:       Dana Noteboom v. Do/gen, LLC dlb/a Dollar General                   ,.,,,.-c:,
                                   Pope County Circuit Court Case No. 58CV-20-113                      ::0          -'
                                                                                                       =--
               Dear Clerk:

                      Please find enclosed a Notice of Service on Defendant Dolgencorp, LLC to be filed in the
               above-referenced matter. Please file this pleading a file-marked copy in the enclosed self-
               addressed, stamped envelope.

                         Please do not hesitate to contact us with any questions or concerns.

                                                               Sincerely,

                                                                Wh1tw,vJ          ~
                                                              Whitney Allen
                                                              Paralegal to Carter C. Stein

               Enclosures




                                               P•~onalA,,.nQ~Bl,lee1uliC9,AU&'JlCE OF REMOVAL 019
